Citation Nr: 1436041	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to the service connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to November 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions which were issued by the Regional Office (RO) in San Diego, California. 

The Veteran appeared and testified at a personal hearing in November 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this issue was before the Board in March 2012 it was determined that further development was needed to include affording the Veteran a VA examination.  Specifically, the Board determined that the Veteran should be afforded a VA examination in order to determine whether he currently has a psychiatric disorder and, if so, whether it is related to his service or to his service connected knee disabilities.

While a VA opinion was obtained in August 2013, the Veteran was not afforded a VA examination as outlined in the March 2012 remand.  As the remand directives were not fulfilled, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.)

Further, it was noted that the Veteran was to be contacted to obtain some private records and provide information concerning a collision that he described while on board the USS MIDWAY.  He was contacted but did not respond.  There is a formal finding on file that further attempted verification was not undertaken as appellant was said to have been on the ship from at least April 1979 to July 1980, and that this was too wide a time period to search.

Review of the record appears to reveal that the Veteran was on the MIDWAY from January 1979 to December 1980.  A brief review of Internet sources reveals that the MIDWAY collided with a Panamanian merchant ship in July 1980.  The source indicated that two sailors in the liquid oxygen plant were killed and 3 others were wounded.  Details of this incident should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  If there is doubt, verify that the Veteran was on the MIDWAY from January 1979 to December 1980, or at the very least verify whether he was on the ship on July 29, 1980.  If so, obtain pertinent information concerning a collision with a merchant ship from any applicable source.  All details and attempts at verification should be set forth in the claims folder.

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner should indicate whether the Veteran has any psychiatric disorder.  If PTSD is diagnosed, the examiner should identify the specific stressor that caused the Veteran's PTSD.  If a disorder other than PTSD is diagnosed, the examiner should indicate whether such disorder is at least as likely as not (at least 50 percent likely) due to the Veteran's service or to his service connected knee disabilities.  
 
3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



